         Case 1:19-cr-00297-PAE Document 87 Filed 10/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - X
                                    :
UNITED STATES OF AMERICA                        ORDER AND JUDGMENT
                                    :
      -v.-                                      19-CR-297 (PAE)
                                    :
JOSE PEREZ,
                                    :
                  Defendant.
- - - - - - - - - - - - - - - - - - X
    This cause having come on to be heard on the motion of Audrey

Strauss, Acting United States Attorney for the Southern District

of New York, by Jacob R. Fiddelman, Assistant United States

Attorney,

     IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that, pursuant to

Rule 46(f) of the Federal Rules of Criminal Procedure:

     1.     The $75,000 personal recognizance bond (the “Bond”)

executed by Jose Perez, Annette Piri-Perez, and Jose A. Perez Jr.

be and hereby is FORFEITED as to surety Jose A. Perez Jr.

     2.     Judgment in the amount of $75,000 in favor of the United

States of America and against Jose A. Perez Jr. be and hereby is

ENTERED and the United States of America shall have execution

therefor.

SO ORDERED.

Dated:      New York, New York

            ___________________
               October 29, 2020

                                                 
                                          HONORABLE PAUL A. ENGELMAYER
                                          UNITED STATES DISTRICT JUDGE
